                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TENNESSEE
                             NORTHERN DIVISION


TONYA JOHNSON, Individually,
and on behalf of herself and other similarly
situated employees,

Plaintiff,
             v.                                           No._________________

YOUTH OPPORTUNITY INVESTMENTS, LLC                        FLSA Collective Action
an Indiana Limited Liability Company,                     JURY DEMANDED

Defendant.


                    ORIGINAL COLLECTIVE ACTION COMPLAINT


       Plaintiff, Tonya Johnson (“Plaintiff”), on behalf of herself, individually, and on

behalf of herself and others similarly situated as a class, files this Collective Action

Complaint, averring as follows:

                                         I. INTRODUCTION

1.     This is a collective action for violations of the Fair Labor Standards Act, 29 U.S.C.

       §§ 201, et seq. (“FLSA”) brought against Youth Opportunity Investments, LLC

       (“Defendant”) on behalf of Plaintiff Tonya Johnson, individually, and on behalf

       other similarly situated hourly-paid youth counselor employees as a collective

       class, who were employed by Defendant during the three (3) years preceding the

       filing of this Complaint. Plaintiff and other similarly situated hourly-paid youth

       counselors seek damages for unpaid overtime compensation for the three (3) years


                                               1

Case 3:20-cv-00438-TAV-HBG Document 1 Filed 10/14/20 Page 1 of 12 PageID #: 1
      preceding the filing of this lawsuit.

2.    These unpaid overtime wage claims of Plaintiff and those similarly situated are

      unified by a common theory of Defendant’s FLSA violations.

                           II. JURISDICTION AND VENUE

3.    This Court has original jurisdiction over this action under 29 U.S.C. §§ 201, et seq.,

      29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

4.    Venue is proper in this district pursuant to 28 U.S.C. § 1391 because Defendant

      has, and continues to, conducted business in this district and Plaintiff was

      employed by Defendant to work in this district during at all times material to this

      action.

                                      III. PARTIES

5.    Defendant, Youth Opportunity Investments, LLC, is an Indiana Corporation with

      its principal address at 100 Woodland Street, Nashville, Tennessee 37213-1215.

      Defendant may be served via its registered agent: Corporation Service Company,

      2908 Poston Avenue, Nashville, Tennessee 37203-1312.

6.    Plaintiff Johnson was employed by Defendant as an hourly-paid youth counselor

      during the three (3) year period immediately preceding the filing of this

      Complaint. Plaintiff’s Consent to Join this collective action is attached hereto as

      Exhibit A.

                            IV. FACTUAL ALLEGATIONS

7.    Defendant maintained and administered a centralized time keeping system for the

      purpose of recording the compensable time of Plaintiff and other similarly situated

                                              2

Case 3:20-cv-00438-TAV-HBG Document 1 Filed 10/14/20 Page 2 of 12 PageID #: 2
      hourly-paid youth counselors.

8.    Plaintiff Johnson and other similarly situated hourly-paid youth counselors were

      employed by Defendant during the three (3) year period preceding the filing of

      this Complaint.

9.    Plaintiff and other similarly situated hourly-paid youth counselors were

      employed by and worked for Defendant in excess of forty (40) hours per week

      within weekly pay periods during the three (3) year period preceding the filing of

      this collective action.

10.   Defendant has been the “employer” of Plaintiff and other similarly situated

      hourly-paid youth counselors within the meaning of 29 U.S.C, § 203(d) and § 203(r)

      at all times material to this action.

11.   Plaintiff and other similarly situated hourly-paid youth counselors have been

      “employees” of Defendant as defined by Section 203(e)(1) of the FLSA, and

      worked for Defendant within the territory of the United States within the three (3)

      year period preceding the filing of this Collective Action.

12.   At all times material, Defendant has been an enterprise engaged in commerce and

      production of goods for commerce as defined by section 203(s)(1) of the FLSA with

      annual revenues in excess of $500,000.00. Plaintiff and other similarly situated

      hourly-paid youth counselors also have engaged in commerce and the production

      of goods for commerce during the applicable statutory period.

13.   Defendant had a common plan, policy and practice of automatically

      “deducting/editing-out” Plaintiff and other similarly situated hourly-paid youth

                                              3

Case 3:20-cv-00438-TAV-HBG Document 1 Filed 10/14/20 Page 3 of 12 PageID #: 3
      counselors’ two (2) unpaid thirty (30) minute meal periods from its time keeping

      system during each of their scheduled shifts, whether or not they were relieved of

      their job duties and/or whether or not they performed job duties during such meal

      period times.

14.   Due to understaffing issues, Plaintiff and other similarly situated hourly-paid

      youth counselors were not fully relieved of their job duties and responsibilities

      and/or performed job duties during each thirty (30) minute unpaid meal periods

      within weekly pay periods during all times material -- while these thirty (30)

      minute meal periods were being automatically “deducted/edited-out” of

      Defendant’s time keeping system, during all times material.

15.   Specifically, Plaintiff and similarly situated hourly-paid youth counselors

      typically had to work through much, if not all, of the two (2) unpaid thirty (30)

      minute meal periods per shift to complete necessary paperwork and other tasks

      for which they were not provided sufficient time to complete outside of such meal

      periods – within weekly pay periods during all times material to this action.

16.   Plaintiff and other similarly situated hourly-paid youth counselors were not

      compensated by Defendant at the applicable FLSA overtime compensation rates

      of pay during these thirty (30) minute unpaid meal periods within weekly pay

      periods during where they were not fully relieved of their job duties and/or

      performed work -- at all times material to this collective action.

17.   Defendant was aware it was not compensating Plaintiff and other similarly

      situated hourly-paid youth counselors for the time they were not relieved of their

                                            4

Case 3:20-cv-00438-TAV-HBG Document 1 Filed 10/14/20 Page 4 of 12 PageID #: 4
      job duties and/or, performed job duties, during each thirty (30) minute unpaid

      meal periods within weekly pay periods at all times material -- at the applicable

      FLSA overtime rates of pay.

18.   Defendant’s common plan, policy and practice of not compensating Plaintiff and

      other similarly situated hourly-paid youth counselors for all their compensable

      overtime hours at the applicable FLSA overtime rates of pay violated the

      provisions of the FLSA, 29 U.S.C. § 207(a)(1).

19.   The unpaid meal period claims of Plaintiff and other similarly situated hourly-

      paid youth counselors are unified through a common theory of Defendant’s FLSA

      violations.

20.    Defendant’s failure to compensate Plaintiff and other similarly situated hourly-

      paid youth counselors for thirty (30) minute unpaid meal periods during which

      they were not fully relieved of their job duties and/or performed job duties, within

      weekly pay periods at all times material, was willful with reckless disregard to the

      overtime requirements of the FLSA and, without a good faith basis for such

      conduct.

21.   As a result of Defendant’s lack of a good faith basis and willful failure to pay

      Plaintiff and other similarly situated hourly-paid youth counselors in compliance

      with the overtime compensation requirements of the FLSA, Plaintiff and class

      members have suffered lost wages in terms of lost overtime compensation as well

      as other damages.

22.    Defendant’s common plan, policy, and practice of failing to pay Plaintiff and class

                                            5

Case 3:20-cv-00438-TAV-HBG Document 1 Filed 10/14/20 Page 5 of 12 PageID #: 5
      members one-and-one-half times their regular hourly rates of pay for all hours

      worked over forty (40) within weekly pay periods during all times material to this

      collective action was to unjustly enrich itself and enjoy ill-gained profits at the

      expense of Plaintiff and other similarly situated hourly-paid youth counselors.

                  V. FLSA COLLECTIVE ACTION ALLEGATIONS

23.   Plaintiff brings this case as a collective action on behalf herself and other similarly

      situated hourly-paid youth counselors pursuant to 29 U.S.C. § 216(b) to recover

      unpaid overtime compensation, liquidated damages, statutory penalties,

      attorneys’ fees and costs, and other damages owed to them by Defendant.

24.   The proposed collective class of similarly situated persons is defined as:

        All current and former hourly-paid youth counselors who worked for
        and were employed by Defendant who were not fully relieved of their
        job duties and/or, performed job duties, during unpaid thirty (30)
        minute meal periods without being compensated for such times at one
        and-one half times their regular hourly rates of pay for all hours
        worked in excess of forty (40) hour per week, occurring anywhere in
        the United States within weekly pay periods during the three (3) years
        preceding the filing of this action (“Class Members”). 1

25.   Plaintiff and class members are “similarly situated” as the term is defined in 29

      U.S.C. §216(b) because, inter alia, Defendant employed a common pay system that

      resulted in a failure to pay Plaintiff and class members for all hours worked over

      forty (40) at one-and-one-half times their regular hourly rates of pay, as required

      by the FLSA.




1 Plaintiff reserves the right to amend the Class Description upon the discovery of
additional facts.
                                             6

Case 3:20-cv-00438-TAV-HBG Document 1 Filed 10/14/20 Page 6 of 12 PageID #: 6
26.   This action is properly maintained as a collective action because Plaintiff is

      similarly situated to the members of the collective class with respect to

      Defendant’s time keeping and compensation plans, policies and practices.

27.   Plaintiff and class members also are similarly situated in that their automatically

      “deducted/edited-out” unpaid meal period claims are unified through a common

      theory of Defendant’s FLSA violations.

28.   The collective action mechanism is superior to other available methods for a fair

      and efficient adjudication of this controversy. Defendant has acted or refused to

      act on grounds generally applicable to class members. The prosecution of separate

      actions could create a risk of inconsistent and varying adjudications, place a

      substantial and unnecessary burden on the courts and/or substantially impair the

      ability of class members to protect their interests.

29.   Plaintiff will fairly and adequately protect the interests of the class as her interests

      are in complete alignment with those of class members, i.e. to pursue their

      aforementioned unpaid overtime compensation claims against Defendant.

30.   Counsel for Plaintiff will adequately protect her interests as well as the interests of

      all putative collective class members.

31.   Defendant knew Plaintiff and class members were not fully relieved of their job

      duties and/or, performed job duties, during unpaid meal periods that resulted in

      excess of forty (40) hours per week within weekly pay periods at all times material,

      that required overtime compensation to be paid at the applicable FLSA overtime

      rates of pay.

                                             7

Case 3:20-cv-00438-TAV-HBG Document 1 Filed 10/14/20 Page 7 of 12 PageID #: 7
32.   Nonetheless, Defendant operated under a common plan, policy and practice to

      deprive Plaintiff and class members of such overtime compensation.

33.   Defendant’s conduct, as alleged herein, was willful with reckless disregard to the

      FLSA protected rights of Plaintiff and class members, which conduct caused

      significant damage to them.

34.   Defendant did not have a good faith basis for its failure to compensate Plaintiff

      and class members for all their compensable overtime hours at the applicable

      FLSA overtime rates of pay within weekly pay periods during all times material

      to this action.

35.   Therefore, Defendant is liable to Plaintiff and class members under the FLSA for

      failing to properly compensate them for their aforementioned unpaid overtime

      pay.

36.   Plaintiff requests this Court to authorize notice to the members of the collective

      class to inform them of the pendency of this action and their right to “opt-in” to

      this lawsuit pursuant to 29 U.S.C. § 216(b), for the purpose of seeking unpaid

      overtime compensation as well as liquidated damages under the FLSA, and the

      other relief requested herein.

37.   Plaintiff estimates there are more than one-hundred (100) members in the

      collective class. The precise number of collective class members can be easily

      ascertained by examining Defendant’s payroll, scheduling, timekeeping,

      personnel and other work-related records and documents. Given the composition

      and size of the class, members of the collective class may be informed of the

                                           8

Case 3:20-cv-00438-TAV-HBG Document 1 Filed 10/14/20 Page 8 of 12 PageID #: 8
      pendency of this action directly via U.S. mail, e-mail and by posting notice in all

      of Defendant’s youth academies.

38.   Plaintiff and class members’ unpaid overtime compensation claims may be

      determined partially by an examination of Defendant’s payroll, scheduling, time

      keeping, personnel and other such work-related records and documents.

                                      COUNT I
                     (Violation of the Fair Labor Standards Act)

39.   Plaintiff incorporates by reference all preceding paragraphs as fully as if written

      herein.

40.   At all times material, Plaintiff and class members have been entitled to the rights,

      protections, and benefits provided under 29 U.S.C. § 201, et seq.

41.   Defendant has been an “employer” engaged in interstate commerce consistent

      with 29 U.S.C. § 206(a) and 207(a). Plaintiff and class members also have engaged

      in interstate commerce during all times material to this action.

42.   At all times material, Defendant was an “employer” of Plaintiff and each of the

      class members, as such term is defined by the FLSA.

43.   Plaintiff and class members were “employees” of Defendant within the meaning

      of the FLSA’s overtime wage requirements.

44.   Plaintiff and other class members have been similarly situated individuals within

      the meaning of the FLSA, 29 U.S.C. § 216(b) at all relevant times, as previously

      described.

45.   As a result of Defendant’s common plan, policy and practice of automatically


                                           9

Case 3:20-cv-00438-TAV-HBG Document 1 Filed 10/14/20 Page 9 of 12 PageID #: 9
       “deducting/editing-out” Plaintiff and class members’ thirty (30) minute meal

       periods from its time keeping system when they were not being fully relieved of

       their job duties and/or, performing job duties, during such unpaid thirty (30)

       minute meal periods, Defendant violated the FLSA and is liable to them for such

       unpaid overtime compensation.

 46.   Section 207(a)(1) of the FLSA states an employee must be paid overtime, equal to

       at least one and one-half times the employee's regular rate of pay, for all hours

       worked in excess of forty (40) hours per week. Pursuant to 29 C.F.R. § 778.315,

       compensation for hours worked in excess of forty (40) hours per week may not be

       considered paid to an employee unless that employee is compensated for all such

       overtime hours worked.

 47.   Through its actions, plans, policies and practices Defendant has violated the FLSA

       by regularly and repeatedly failing to compensate Plaintiff and class members for

       all hours worked in excess of forty (40) per week at one-and-one-half times their

       regular hourly rates of pay within weekly pay periods during all times material to

       this Complaint, as required by the FLSA.

 48.   Defendant’s actions were willful with reckless disregard to clearly established

       FLSA requirements.

 49.   Defendant’s actions were not in good faith.

 50.   The automatically “deducted/edited-out” unpaid overtime wage claims of

       Plaintiff and the class are unified through a common theory of Defendant’s FLSA

       violations.

                                           10

Case 3:20-cv-00438-TAV-HBG Document 1 Filed 10/14/20 Page 10 of 12 PageID #: 10
 51.    As a direct and proximate cause of Defendant’s unlawful conduct, Plaintiff and

        class members have suffered and will continue to suffer a loss of income and other

        damages.

 52.    Defendant is liable to Plaintiff and class members for actual damages, liquidated

        damages and equitable relief, pursuant to 29 U.S.C. § 216(b), as well as reasonable

        attorneys' fees, costs and expenses.

                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiff and class members request the Court to enter judgment

 in their favor on this Complaint and:

   a)   Award Plaintiff and class members all unpaid overtime compensation against

        Defendant;

   b)   Award Plaintiff and class members their unpaid overtime compensation, pursuant

        to the applicable FLSA wage and overtime rates;

   c)   Find and declare that Defendant’s violations of the FLSA were willful, and

        accordingly, the three (3) year statute of limitations under the FLSA applies to this

        action;

   d)   Award Plaintiff and members of the collective class liquidated damages in

        accordance with the FLSA;

   e)   Award prejudgment interest (to the extent that liquidated damages are not

        awarded);

   f)   Award Plaintiff and the collective class reasonable attorneys’ fees and all costs of

        this action, to be paid by Defendant, in accordance with the FLSA;

                                               11

Case 3:20-cv-00438-TAV-HBG Document 1 Filed 10/14/20 Page 11 of 12 PageID #: 11
   g)   Award post-judgment interest and court costs as allowed by law;

   h)   Enter an Order designating this action as an opt-in collective action under the

        FLSA;

   i)   Enter an Order directing the issuance of notice to putative class members pursuant

        to 29 U.S.C. § 216(b) for the claims of the class;

   j)   Allow Plaintiff to amend her Complaint, if necessary, as new facts are discovered;

   k)   Provide additional general and equitable relief to which Plaintiff and the class

        may be entitled; and

   l)   Provide further relief as the Court deems just and equitable.

                                      JURY TRIAL DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands

 a TRIAL BY JURY on all issues so triable.


 Dated: October 14, 2020.                   Respectfully Submitted,

                                            s/ Gordon E. Jackson
                                            Gordon E. Jackson (TN BPR #8323)
                                            J. Russ Bryant (TN BPR #33830)
                                            Robert E. Turner, IV (TN BPR #35364)
                                            JACKSON, SHIELDS, YEISER, HOLT
                                            OWEN & BRYANT
                                            Attorneys at Law
                                            262 German Oak Drive
                                            Memphis, Tennessee 38018
                                            Telephone: (901) 754-8001
                                            Facsimile: (901) 754-8524
                                            gjackson@jsyc.com
                                            rbryant@jsyc.com
                                            rturner@jsyc.com

                                            ATTORNEYS FOR PLAINTIFFS


                                               12

Case 3:20-cv-00438-TAV-HBG Document 1 Filed 10/14/20 Page 12 of 12 PageID #: 12
